Citation Nr: 0638253	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-09 845	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to an initial compensable evaluation for the 
post-operative residuals of a left anterior cruciate ligament 
reconstruction with medial meniscus tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1998 to 
August 2003, when he received a medical disability discharge.  
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision rendered by 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim for service connection for elevated liver 
function tests.  In that rating decision, the RO also granted 
service connection for a left knee disability and assigned an 
evaluation of zero percent.

The veteran has appealed from a rating decision that awarded 
service connection for the left knee disability and assigned 
a zero (noncompensable) percent rating.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the left knee 
issue on the title page as one of entitlement to a higher 
initial rating.

In August 2005, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

At that hearing, the appellant submitted additional evidence 
concerning his increased initial rating claim; this evidence 
consisted of copies of private medical records demonstrating 
that the appellant underwent left knee surgery in December 
2004.  The appellant also submitted a written waiver of 
review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.  However, as this issue is being remanded, the RO 
will be afforded the opportunity to review that evidence.

Also during that hearing, the appellant raised the issue of 
entitlement to service connection for a right knee disorder 
claimed as secondary to the left knee disability.  The matter 
is referred to the RO for appropriate action.

The issue of a compensable initial evaluation for the left 
knee disability is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Based on the clinical findings of record, the appellant has 
nonalcoholic fatty liver disease (NAFLD) that was first 
manifested during his active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
nonalcoholic fatty liver disease (NAFLD) are met.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

Under Diagnostic Code 7345, chronic liver disease, various 
liver conditions are rated from zero to 100 percent.  These 
conditions include, but are not limited to, Hepatitis B, 
chronic active hepatitis, autoimmune hepatitis, 
hematochromatosis and drug-induced hepatitis.  A zero percent 
evaluation is assigned when the liver disability is 
nonsymptomatic.

Review of the service medical records reveals that the 
appellant underwent a service entrance examination in 
November 1998; no liver disease or pathology was clinically 
observed or noted.  The appellant was first seen for follow-
up of elevated liver enzymes in late 2002.  In December 2002, 
the appellant underwent an abdominal ultrasound; the 
associated report indicates that the liver looked like a 
severe case of fatty infiltration.  The appellant underwent a 
CT scan of the abdomen the next month; the clinical 
impression was large liver with marked fatty infiltration 
especially for the age and habitus of the patient and these 
findings suggested hepatitis (nonalcoholic steatohepatitis 
(NASH)).  A DD Form 2697, dated in May 2003, states that the 
appellant had been diagnosed with fatty liver disease 
secondary to unknown cause with no history of alcohol abuse.  
Post-service, the appellant underwent a VA medical 
examination in June 2004; the physician who examined the 
appellant noted that the appellant was taking Vitamin E for 
his liver.  The doctor rendered a diagnosis of nonalcoholic 
fatty liver disease (NAFLD).

Given that the veteran is presumed to have been in sound 
condition at entry, the evidence of record indicates that the 
appellant experienced NAFLD approximately four years after 
his entry into service, and that this condition has persisted 
to the present time.  There is no medical opinion of record 
to contradict such a conclusion.  Entitlement to service 
connection for NAFLD is therefore warranted.


ORDER

Service connection for NAFLD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the issue remaining.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

The appellant underwent surgery in service to repair his 
anterior collateral ligament and a medial meniscus tear; he 
is service-connected for the post-operative residuals of the 
left knee.  He was assigned an initial noncompensable 
evaluation for the service-connected residuals.  The only 
residual rated by the RO was quadriceps atrophy.  However, 
review of the service medical records indicates that the 
Medical Evaluation Board (MEB) found that the appellant had 
an area of hypoesthesia over the lateral knee that was 
lateral to the surgical incision.  The June 2004 VA medical 
examination describes an eight-centimeter scar on the left 
knee.  There is no further description of this scar.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

The RO has not yet addressed all of the symptomatology 
associated with the left knee surgery residuals.  For 
example, there has been no mention of the surgical scar that 
resulted from either the in-service left knee procedure or 
the December 2004 procedure.  In this case, consideration of 
a separate compensable rating for the scarring of the left 
knee area due to surgery is indicated as part of the left 
knee surgery residuals issue on appeal, including whether any 
nerve damage is present.

In addition, the appellant advised the RO, in November 2004, 
that he was to undergo surgery on his left knee in the next 
month.  The RO apparently took no steps to obtain the 
associated records and apparently has not considered whether 
or not the appellant's left knee disability includes knee 
joint pathology in addition to the left quadriceps atrophy.  
The August 2005 written statement from the appellant's 
treating orthopedic surgeon indicates that the appellant also 
has traumatic arthritis of the left knee associated with the 
service-connected disability.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the appellant's left 
knee disability from initial grant of service connection to 
the present.  The considerations described above require a 
remand for further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Finally, the VA examination of June 2004 does not reflect 
review of the appellant's claims file in conjunction with the 
examination.  The appellant must be afforded an examination 
that includes review of the claims file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.

2.  All VA medical treatment records 
relating to treatment of the appellant's 
knees not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for any knee problems.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  In 
particular, the records from the 
appellant's private orthopedist in 
Elizabeth City, NC must be obtained.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for appropriate VA medical 
examination(s) to accurately determine 
and delineate all the residuals of the 
left knee surgeries.  All appropriate 
tests, including x-rays, should be 
conducted and the examiner(s) should 
review the results of any testing prior 
to completion of any report.  The 
appellant's claims file, including a copy 
of this remand, the service medical 
records and any additional records 
obtained pursuant to the development 
requested above must be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  Each examiner 
should state in the report whether said 
claims file review was conducted.

The examiner(s) should be requested to 
specifically identify each specific 
nerve, muscle, bone or portion of skin 
affected by the left knee surgery and 
comment upon the nature, extent, and 
current degree of impairment manifested.  
The examiner(s) should describe all 
symptomatology due to the appellant's 
service-connected left knee disability.  
The rationale for all opinions expressed 
should also be provided.

In particular, the examiner(s) must 
describe in detail the relative degree or 
percentage of sensory manifestation or 
motor loss due to nerve damage (to 
include identification of each nerve so 
affected), as well as the relative degree 
or percentage of the loss, if any, of 
left knee function.  

Specific findings should be made with 
respect to the location, size and shape 
of the scar(s) from the left knee 
surgeries with a detailed description of 
any associated pain or tenderness as well 
as the presence of any disfigurement or 
any limitations caused by any adhesions 
or nerve impairment.

The examiner(s) should state whether or 
not any arthritis of the left knee is 
attributable to the veteran's military 
service, pre- or post-service trauma, or 
some other cause or causes.

In reporting the results of range of 
motion testing, the examiner(s) should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner(s) should assess 
the extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner(s) 
should also describe the existence and 
severity of any lower extremity muscle 
atrophy, any knee arthritis, any anterior 
laxity or lateral instability of the left 
knee, any incoordination, any weakened 
movement and any excess fatigability on 
use.  The examiner(s) should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the appellant describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.

5.  Upon receipt of the VA examination 
report(s), the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
Consideration should be given to the 
possibility of separate ratings for 
scars, paralysis of a nerve, traumatic 
arthritis (Diagnostic Code 5010) and any 
other potential sources of a further 
disability rating of the left knee 
surgery residuals, including functional 
loss due to pain.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; 
Esteban v. Brown, 6 Vet. App. 259 (1994); 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


